Case 1:19-cv-03658-LAK-RWL Document 11 Filed 06/12/19 Page 1 of 7

Form as of May 1, 2018

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Entretelas Americanas S.A. 19 Clv. No, 93658
Plaintiff(s),

 

: [Proposed] Civil Case
-against- : Management Plan and
: Scheduling Order

Rafael ignacio Soler

 

Defendant(s).

 

The parties submit this [Proposed] Civil) Case Management Plan and Order
pursuant to Federal Rule of Civil Procedure 26(f):

1. Meet and Confer: The parties met and conferred pursuant to Fed. R. Civ. P.
16(c) and 26(f) on June 10, 2019

2. Alternative Dispute Resolution / Settlement:

a. Settlement discussions have LI, have not taken place.

b. The parties have discussed an informal exchange of information in aid of
early settlement and have agreed to exchange the following:

Defendant intends to move to dismiss Plaintiffs Complaint in its entirety
(see ECF No. 6), and the parties do not believe settlement discussions
would be productive at this time.

Cc. The parties have discussed use of alternative dispute resolution
mechanisms for use in this case, such as (i) a settlement conference before
the Magistrate Judge, (ii) participation in the District's Mediation Program,
and (ii) retention of a private mediator. The parties propose the following
alternative dispute mechanism for this case:

Defendant intends to move to dismiss Plaintiffs Complaint in its entirety
(see ECF No. 6), and the parties do not believe alternative dispute
resolution would be productive at this time.
Case 1:19-cv-03658-LAK-RWL Document 11 Filed 06/12/19 Page 2 of 7

d. The parties recommend that the alternative dispute resolution mechanism
designated above be employed at the following point in the case (e.g., within
the next 30 days; after exchange of specific information; after deposition of
plaintiff; etc.):

Defendant intends to move to dismiss Plaintiffs Complaint in its entirety
(see ECF No. 6), and the parties do not believe alternative dispute
resolution would be productive at this time.

e. The use of any alternative dispute resolution mechanism does not stay or
modify any date in this Order.

The Parties’ Summary of Their Claims, Defenses, and Relevant Issues:

Plaintiff(s):

Plaintiff contends that defendant Soler, the highest ranking executive of a South
American affiliate of a French public company with worldwide operations,
improperly diverted funds belonging to plaintiff to bank accounts in the United
States for a period of at least ten years. Plaintiff's position is that defendant

' oon c
Defendant(s):

This Court lacks jurisdiction over Defendant. Plaintiff is unable to state a RICO
claim as a matter of law because, inter alia, it cannot allege a domestic injury and
its RICO claims arise from litigation activities. Plaintiff's unjust enrichment claim is
legally deficient and its breach of contract claim is insufficiently plead. (ECF No.
6)
The Parties’ Asserted Basis of Subject Matter Jurisdiction:

oof

This Court has original jurisdiction under the provisions of 28 U.S.C. § 1331 due
to Plaintiff's allegation that Defendant has violated provisions of the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq. 7. In
addition, this Court also has original jurisdiction under the provisions of 28 U.S.C.
§ 1332.

Subjects on Which Discovery May Be Needed:
Plaintiff(s):

Among other things, Soler's conduct in abusing his position to divert the delivery
of funds to which he was not entitled into the United States banking system;
Soler's use of the diverted funds, and Soler's persistent presence in the United
States when his duties to Plaintiff did not require him to be here and in fact his
presence here diverted his performance of his duties.
Case 1:19-cv-03658-LAK-RWL Document 11 Filed 06/12/19 Page 3 of 7

Defendant(s):

Plaintiffs claims suffer from a number of incurable defects and its Complaint
should be dismissed in its entirety. (See ECF No. 6). To the extent any discovery
is required, potential subjects include Defendant's employment with Plaintiff, the
earned compensation he properly received from Plaintiff, and Defendant's
ongoing litigation against Plaintiff in Argentina.

Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1) will be exchanged no later
than 7/10/2019

Amended Pleadings:

a. No additional parties may be joined after 10/1/2018 , without
consent or leave of Court.
1
b. No amended pleadings may be filed after 12/31/2019 , without
consent or leave of Court.
Fact Discovery:
12/31/2019

 

Ail fact discovery shall be completed by

b. Initial requests for production were/will be served by 9/30/2019

Any subsequent requests for production must be served no later than 45
days prior to the discovery completion deadline.

Cc. Initial interrogatories shall be served by 9/30/2019 . Any subsequent

interrogatories must be served no later than 45 days prior to the discovery
completion deadline.

 

 

d. Depositions shall be completed by 12/31/2019
e. Requests to admit shall be served by 9/30/2019
f. The parties propose the following limits on discovery:

The parties are unable to agree on any limitations on discovery at this
time.

g. Except as otherwise modified in 8(f) above, the parties are to conduct
discovery in accordance with the Federal Rules of Civil Procedure and the
Local Rules of the Southern District of New York. The interim fact discovery
deadlines may be altered by the parties on consent without application to
Case 1:19-cv-03658-LAK-RWL Document 11 Filed 06/12/19 Page 4 of 7

the Court, provided that the parties meet the deadline for completing fact
discovery.

h. The parties would like to address at the conference with the Court the
following disputes, if any, concerning fact discovery:

In light of Defendant's motion to dismiss Plaintiffs Complaint in its entirety,
the parties are unable to state whether there are likely to be any discovery
disputes for the Court to resolve at this time.

Expert Discovery (if applicable):
a. The parties do / do not L] anticipate using testifying experts.

b. Anticipated areas of expertise:
The nature, extent and propriety of transfers Defendant received from
Plaintiff.

c. Expert discovery shall be completed by 2/15/2020

d. By 12/31/2019 , the parties shall meet and confer on a schedule for
expert disclosures, including reports, production of underlying documents,
and depositions, provided that (i) expert report(s) of the party with the
burden of proof shall be due before those of the opposing party's expert(s);
and (ii) all expert discovery shall be completed by the date set forth above.

e. The parties would like to address at the conference with the Court the
following disputes, if any, concerning expert discovery:

In light of Defendant's motion to dismiss Plaintiffs Complaint in its
entirety, the parties are unable to state whether there are likely to be any
expert discovery disputes for the Court to resolve at this time.

Electronic Discovery and Preservation of Documents and Information:

(If appropriate for the case, use the Court’s Joint Electronic Discovery
Submission and Proposed Order available at:
htto://nysd.uscouris gov/judge/Lenrburger,

a. The parties have LJ / have not discussed electronic discovery.

b. If applicable, the parties shall have a protocol for electronic discovery in
place by 9/30/2019
11.

12.

13.

14,

Case 1:19-cv-03658-LAK-RWL Document 11 Filed 06/12/19 Page 5 of 7

Cc. The parties would like to address at the conference with the Court the
following disputes, if any, concerning electronic discovery:

In light of Defendant's motion to dismiss Plaintiffs Complaint in its
entirety, the parties are unable to state whether there are likely to be any
electronic discovery disputes for the Court to resolve at this time.

Anticipated Motions (other than summary judgment, if any):

Defendant will be filing a motion to dismiss the Complaint in its entirety pursuant
to FRCP 12. (See ECF No. 6).

Summary Judgment Motions: No less than 30 days before a party intends to
file a summary judgment motion, and in no event later than the close of discovery,
the party shall notify this Court, and the District Judge, that it intends to move for
summary judgment and, if required by the District Judge’s Individual Practices,
request a pre-motion conference.

if pre-motion clearance has been obtained from the District Judge where required,
summary judgment motions must be filed no later than 30 days following the close
of all discovery if no date was set by the District Judge or, if a date was set by the
District Judge, in accordance with the schedule set by the District Judge. If no pre-
motion conference is required, summary judgment motions must be filed no later
than 30 days following the close of discovery.

Any summary judgment motion must comply with the Federal Rules of Civil
Procedure, the Local Rules of this District, and the Individual Practices of the
District Judge to whom the case is assigned.

Pretrial Submissions: The parties shall submit a joint proposed pretrial order and
any required accompanying submissions 30 days after decision on the summary
judgment motion(s), or, if no summary judgment motion is made, 30 days after the
close of all discovery.

Trial:

a. All parties do L_] / do not consent to a trial before a Magistrate Judge
at this time.

b. The case is lV], is not LJ to be tried to a jury.
Case 1:19-cv-03658-LAK-RWL Document 11 Filed 06/12/19 Page 6 of 7

Cc. The parties anticipate that the trial of this case will require 7 days.
15. Other Matters the Parties Wish to Address (if any):

The parties wish to address a proposed briefing schedule for Defendant's
impending motion to dismiss the Complaint. In addition, Defendant wishes to
address the issue of whether discovery in this action should be postponed or
otherwise stayed pending the Court's decision on Defendant's motion to dismiss
the Complaint in its entirety.

16. The Court will fill in the following:

[] A status conference will be held before the undersigned on

 

 

 

at .m. in Courtroom 18D, 500 Pearl Street.

[-] The parties shall submit a joint status letter every days and shall also
inform the Court at the time the parties believe a settlement conference would
be fruitful.

Dated: 6/12/2019 SO ORDERED.
ROBERT W. LEHRBURGER
United States Magistrate Judge
PLAINTIFF(S): DEFENDANT(S):
Paul A. Batista Vincent J. Syracuse
ATTORNEY NAME(s): ATTORNEY NAME(s)
Case 1:19-cv-03658-LAK-RWL

Paul Batista P.C.

Document 11 Filed 06/12/19 Page 7 of 7

Tannenbaum Helpern Syracuse &

 

 

26 Broadway, Suite 1900

900 Third Avenue

 

 

NY, NY 10004 NY, NY 10022
ADDRESS ADDRESS
(212) 980-0070 TEL: (212) 508-6700

TEL:

 

 

EMAIL: batista007@aol.com

EMAIL:

 

Syracuse@thsh.com

 
